Citation Nr: 1717866	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction and percutaneous coronary intervention.

2.  Entitlement to special monthly compensation based upon the need for aid and attendance and/or housebound status (SMC).

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was before the Board in February 2015 at which time it was remanded for further evidentiary development.  Specifically, the Agency of Original Jurisdiction (AOJ) was to obtain outstanding medical records regarding treatment for the Veteran's heart disability and to provide him with an additional VA medical examination.  Thereafter, the claims were to be readjudicated in a Supplemental Statement of the Case.  A review of the record shows that the AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the issues of entitlement to service connection for residuals of cervical laminectomies, a right hand disability, a bilateral hip disability, a left leg disability, and a left foot disability were also remanded by the Board in the February 2015 decision.  However, service connection for the above-mentioned claims was granted in a May 2016 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not in appellate status at this juncture.  

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's heart disability has been manifested by no worse than a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea and fatigue, and has required the use of continuous medication; there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, without an ejection fraction of 50 percent or less, and without congestive heart failure.

2.  Prior to March 28, 2011, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.

3.  From March 28, 2011, the Veteran's combined disability rating is 100 percent.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction and percutaneous coronary intervention have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  Prior to March 28, 2011, the criteria for a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016). 

3.  From March 28, 2011, the claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities rating is moot.  38 C.F.R. § 4.16(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  

The increased rating claim adjudicated herein stems from an appeal of the initial rating assigned following an award of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. 473 (2006)("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id. 

The Board finds that the notification requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 have been met in this case.  A review of the record indicates that the appellant was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the pertinent rating criteria.  Neither the Veteran nor his attorney has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records are on file, as are all available and relevant post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The Veteran has also been afforded adequate VA medical examinations in connection with his claims, including in September 2015 pursuant to the Board's remand instructions.  38 C.F.R. § 3.159(c)(4) (2016); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that the examination reports, together with the appellant's lay testimony and the clinical evidence, contain the necessary findings upon which to decide the issues adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  Moreover, the Veteran has not argued that his service-connected heart disability has increased in severity since he was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

I.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's service-connected heart disability has been Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease).  

Under the rating criteria, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or x-ray.  Id.  

A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.  

A 100 percent rating is assigned where there is chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

Factual Background

Post-service medical records demonstrate that the Veteran underwent an angioplasty in February 2000.  Subsequent records show yearly follow-ups for the Veteran's angioplasty, which revealed no significant findings.  Notably in a May 2010 record, it was reported that the Veteran had been compliant with his medication and there were no complaints.  The appellant denied chest pain, shortness of breath or cough, or palpitations.  The impression was coronary artery disease, remote stable.  

A May 2011 record indicated that an echocardiogram showed LVEF of 50 to 55 percent with no obvious thrombus, mass, or vegetation.  The Veteran had mild mitral regurgitation and trace tricuspid regurgitation.  He had a carotid ultrasound done that showed mild bilateral carotid plaquing, however, with no significant stenosis and normal velocities.  There were no chest, respiratory, or cardiovascular symptoms noted.  The Veteran also denied dizziness, near syncope, or syncope.  ECG that accompanied the Veteran from PET CT showed normal sinus rhythm with what appeared to be possible inferior infarct with a ventricular rate of 69, QRS of 106, a corrected QT of 424, and no acute changes.  It was noted that the appellant's ECG correlated with his ECG from February 2000 and known coronary disease with a stent in his RCA.  It was also noted that his November 2010 ECG showed sinus bradycardia with a ventricular rate of 51, QRS of 106, and a corrected QT of 433, also with an inferior infarct age undetermined and no acute changes.  This was unchanged from previous ECG5,

The Veteran underwent a general VA examination in July 2011.  At that time, he reported he had a mycoardial infarction which was treated in December 1999.  He reported that he had not had a coronary bypass surgery, a cardiac transplant, an implanted cardiac pacemaker, or an implanted automatic implantable cardioverter defibrillator.  The appellant indicated that his treatment plan included the taking of continuous medication.  

Physical examination reveal no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  It was noted that an EKG and chest x-ray were completed in July 2012.  Based on the results, there was no evidence of cardiac hypertrophy or dilation.  Estimated METs for the Veteran was 7 to 10.  The examiner noted that the Veteran did not experience any angina, fatigue, dyspnea, dizziness, or syncope.  

In the accompanying report of a July 2011 Ischemic Heart Disease Questionnaire, it was noted that the Veteran had a history for percutaneous coronary intervention in February 2000 and myocardial infarction in December 1999.  There was no history of coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator.  Further, there was no indication that the Veteran had congestive heart failure.  Based on the Veteran's response, it was determined that this MET level was found to be greater than 7-10, which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging.  There was no evidence of cardiac hypertrophy or dilation based on July 2011 reports from an EKG, chest x-ray and the results of an August 2011 echocardiogram.  The examiner concluded that the Veteran's heart disability did not impact his ability to work.  

In a May 2013 private record, the physician noted that in 2010, the Veteran fell and injured his neck and was unable to ambulate well.  He was no longer able to do an exercise test because of his inability to walk.  It was noted that results from a May 2011 PET/CT profusion imagining indicated abnormal profusion.  The Veteran's distress score was 12, indicative of moderate abnormality.  He opined that with the score of 12, the Veteran is borderline for severely abnormal.  However, the physician noted that METs is not directly with the PET/CT profusion imagining study.  It is a chemical stress of the heart rather than an exercise tolerance test.  

The Veteran was provided an additional VA examination in September 2015.  It was noted that the Veteran had not had any symptoms in the past three years; however, the Veteran reported that the condition had worsened.  Specifically he stated that he experienced syncope attacks, chronic pain, and weakness.  The examiner documented that continuous mediation was required to control the Veteran's heart condition.  The appellant had not had myocardial infarction, congestive heart failure, or arrhythmia.  There was no heart valve condition, infectious heart condition, or pericardial adhesion.  With regard to treatments, the Veteran reported that he had percutaneous coronary intervention, coronary artery bypass surgery, a heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator, and a valve replacement.  However, he paradoxically reported that he had not been hospitalized for treatment of his heart disability.  

On physical examination, the appellant's heart rate was 64 and he had a regular rhythm, normal heart sounds, and clear auscultation of the lungs.  There was no jugular-venous distension.  Dorsalis pedi and posterior tibial were normal and there was no peripheral edema.  There was no evidence of cardiac hypertrophy, or cardiac hypertrophy on diagnostic testing conducted in September 2015.  An interview-based METs test was conducted.  The METs level was again greater than 7 to 10, which is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging.  Reported symptoms by the Veteran included dyspnea and fatigue.  The examiner concluded that the Veteran's heart disability did not impact his ability to work.  

In a March 2016 statement from the Veteran's wife, she noted that during the September 2015 VA examination, the appellant acknowledged that he had a heart transplant, valve replacement, among other heart procedures.  However, she indicated that her husband did not clearly understand what the doctor was saying.  She clarified that the Veteran had not had, nor was he scheduled to have, a heart transplant, valve replacement, or a pacemaker.

Analysis

Based on the record, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's heart disability for any portion of the rating period on appeal.  In this regard, the evidence shows that the throughout the rating period on appeal, the Veteran had a workload of greater than 7 to 10 METs that resulted in dyspnea and fatigue.  Additionally, the condition required continuous medication.  Such findings are considered in the current 10 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  However, the evidence does not show cardiac hypertrophy or cardiac dilatation.  As such, the next-higher 30 percent rating is not warranted.  

The Board acknowledges that during the September 2015 VA examination, the Veteran reported that he had percutaneous coronary intervention, coronary artery bypass surgery, a heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator, and a valve replacement.  However, in a subsequent statement from the Veteran's wife, she clarified that the Veteran did not have and was not scheduled for such procedures.  The Board observes that in February 2000, the Veteran and an angioplasty.  However, the available medical records do not suggest that the Veteran has undergone any surgical procedures for his heart disability since the filing of the claim.  There was also no finding or mention of the procedures by the appellant's treating private physician or by the examiner who conducted the July 2011 VA examination.  Indeed, at the time of the July 2011 VA examination, the Veteran specifically denied having such procedures.  Thus, the statement by the Veteran, with clarification by his wife, does not provide a basis for providing a higher rating.

The Board has also considered the Veteran's private physician's finding that the Veteran has borderline of severely abnormal profusion.  However, the finding was not based on METs testing as required by the rating criteria.  Thus is not sufficient to warrant the next-higher rating.  

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019 (2016).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's service-connected heart disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008).

After reviewing the record, however, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected heart disability is inadequate.  In this regard, the Veteran's symptom of dyspnea, fatigue, and the requirement of continuous medication are contemplated by the rating criteria.  As the Veteran does not experience symptomatology from his heart disability that is not already encompassed in the Rating Schedule, the Board finds referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted.  

In the instant case, however, such issue has not been raised by the appellant or the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this regard, in addition to the heart disability, the Veteran is service-connected radiculopathy of the upper and lower extremities, degenerative disc disease of the cervical spine, tinnitus, and left ear hearing loss.  The signs and symptoms of the appellant's service-connected disabilities, and their resulting impairment, are reasonably contemplated by the rating schedule under the appropriate diagnostic codes and neither the appellant nor his attorney has contended that this is an exceptional circumstance in which extra-schedular consideration may be required to compensate the appellant for disability that can be attributed only to the collective effect of multiple conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."

II.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Analysis

Prior to March 28, 2011

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of a TDIU prior to March 28, 2011.  

Prior to March 28, 2011, the Veteran was service-connected for a heart disability, rated as 10 percent disabling.  Thus, he did not meet the percentage requirements for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The question remains whether the service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b).

However, after a review of the evidence of record, the Board finds that the Veteran's disability picture does not warrant referral for extraschedular consideration of a TDIU under § 4.16(b).  In this regard, available medical records during this period of the appeal suggest that the Veteran had no heart complications.  As stated herein, in a May 2010 record, it was noted that the Veteran had been compliant with his medication and there were no complaints.  On physical examination, the appellant denied chest pain, shortness of breath or cough, or palpitations.  He also denied dizziness, near syncope, or syncope.  The impression was coronary artery disease, remote stable.  Moreover, neither the Veteran nor the evidence suggests that prior to March 28, 2011 the service-connected heart disability prevented the appellant from securing and maintaining substantially gainful employment.

For the foregoing reasons, the Board concludes that prior to March 28, 2011, the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).


From March 28, 2011

As of March 28, 2011, service connection is in effect for radiculopathy of the upper right extremity, rated as 40 percent disabling; sciatic nerve radiculopathy of the lower right extremity, rated as 40 percent disabling; sciatic nerve radiculopathy of the lower left extremity, rated as 40 percent disabling; radiculopathy of the upper left extremity, rated as 30 percent disabling; degenerative disc disease of the cervical spine, rated as 10 percent disabling prior to February 11, 2016, and 20 percent thereafter; coronary artery disease, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and left ear hearing loss, rated as noncompensable.  A review of the evidence indicates that he appellant has had a combined 100 percent rating since March 28, 2011.  See 38 C.F.R. § 4.25 (2016).  

The regulations pertaining to the assignment of a TDIU rating provide that such a rating may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a).  In light of the fact that the RO has assigned a 100 percent combined schedular evaluation for the service-connected disabilities beginning on March 28, 2011, the issue of entitlement to a TDIU from March 28, 2011 is therefore moot. moot.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent rating does not render a TDIU claim moot where there is a possibility of special monthly compensation based on 100 percent rating with a separate 60 percent rating based on a different disability). 

The Veteran has been granted a 100 percent rating from March 28, 2011, based on the combined effect of his service-connected disabilities.  The Board notes the holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008) that VA must still consider a TDIU claim despite a total disability rating being in effect in order to determine the Veteran's eligibility for special monthly compensation under 38 U.S.C.A. § 1114 (s).  Here, unlike Bradley, the Veteran is not seeking special monthly compensation or TDIU based on a single disability, and the total rating includes the disabilities for which he is seeking TDIU.  As such, there remains no legal basis upon which to assign a TDIU from March 28, 2011.


ORDER

Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction and percutaneous coronary intervention, is denied.

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities prior to March 28, 2011 is denied.

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities from March 28, 2011 is denied.


REMAND

In September 2015, the Veteran underwent a VA medical examination.  With regard to the question of whether the Veteran requires aid and attendance from another person to perform the activities of daily living, the examiner noted that the Veteran currently required assistance with dressing and daily functions due to weakness; however, he opined that an occupational therapist evaluation would be most helpful for documentation.  He noted that the Veteran has normal upper arm strength that supports his walking with two canes and had no syncopal episodes for over 3 years.

In light of the examiner indicating that further evaluation would be beneficial in determining whether aid and attendance is required, the Board finds that an additional VA examination should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA with an occupational therapist or other similar physician.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.  

Following a review of the claims file, the examiner should provide an opinion to the following:

(a) Does the Veteran require the aid and attendance of another individual to perform many of the activities of daily living solely because of or as the result of his service-connected disabilities?

(b) Is the Veteran permanently housebound by reason of service-connected disability or disabilities?  Under such circumstances, the examiner should provide an opinion as to whether the Veteran is substantially confined as a direct result of such service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and whether it is reasonably certain that such disabilities and resultant confinement will continue throughout his lifetime.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

2.  After conducting any additional development deemed necessary based on the evidence received as a result of the actions set forth above, the AOJ should readjudicate the claim, considering all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


